DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the RCE filed on 9/27/2022.
Claims 1-12 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Response to Arguments
Applicant’s arguments filed on 9/27/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad (USPAN 2006/0035639) in view of Anchan (USPAN 2016/0302128) and Jo (USPAN 2015/0110071).
Consider claim 1, Etemad discloses a method of transferring resource control unit operational control functionality within a network from a first node to a second node (see figure 1 (reproduced below for convenience) and paragraph 13: performing a handoff between base stations), the method comprising: 
receiving at a resource control unit a set of resource control information from at least one candidate node (see paragraph 13: receiving measurements); 
determining using the resource control information a suitability of the at least one candidate node to be the second node (see paragraph 13: selecting one of the base stations among the top candidate neighbor base stations based on the received measurements); and 
initiating transfer of the resource control unit operational control functionality from the first node to the second node, wherein the resource control unit operational control functionality is transferred by means of a transfer context message (see paragraph 13: once a candidate base station is selected as a target base station, the serving base station notifies the target base station of the transfer using a Context Transfer message).

    PNG
    media_image1.png
    705
    635
    media_image1.png
    Greyscale

Although Etemad discloses a network (see figure 1), Etemad does not specifically disclose a single frequency network.
Anchan discloses a single frequency network (see paragraph 62: MBSFN; also, see paragraph 39 of Anchan’s provisional application 62/145,981).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Etemad and combine it with the noted teachings of Anchan. The motivation to combine these references is to provide a method for improving rate adaptation reaction time during handoffs (see paragraph 3 of Anchan).
Etemad does not specifically disclose receiving, at a resource control unit directly from at least one candidate node, resource control information.
Jo teaches receiving, at a resource control unit directly from at least one candidate node, resource control information (see paragraph 159: the terminal may receive resource allocation information directly from the target AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Etemad and combine it with the noted teachings of Jo. The motivation to combine these references is to provide a method for a handover in a wireless communication system (see paragraph 2 of Jo).

Consider claim 2, although Etemad discloses a transfer context message (see above), Etemad does not specifically disclose a message that includes at least one element of information selected from a list including synchronization information for enabling synchronization between the first node and the second node; switching time information for identifying when the transfer shall occur; duration information indicating a duration for the transfer; and ping-pong handover prevention information indicating a time period in which the control functionality shall not be transferred back to the first node.
Anchan discloses a message that includes at least one element of information selected from a list including synchronization information for enabling synchronization between the first node and the second node; switching time information for identifying when the transfer shall occur; duration information indicating a duration for the transfer; and ping-pong handover prevention information indicating a time period in which the control functionality shall not be transferred back to the first node (see paragraph 96: a handoff time and handoff duration; also, see paragraph 73 of Anchan’s provisional application 62/145,981).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Etemad and combine it with the noted teachings of Anchan. The motivation to combine these references is to provide a method for improving rate adaptation reaction time during handoffs (see paragraph 3 of Anchan).

Consider claim 3, Etemad discloses that at least one of the following is performed in advance of receiving the control information from the at least one candidate node: selecting the at least one candidate node; activating the at least one candidate node; requesting information from the at least one candidate node (see paragraph 13: selecting a base station among the candidate neighbor base station).

Consider claim 4, Etemad discloses that following the initiating transfer of the resource control unit operational control functionality from the first node to the second node, the first node is deactivated (see figure 1: upon receiving the HO-Completion Indication / Context Transfer message, the first base stations’ role is deactivated).

Consider claim 5, Etemad discloses that determining the suitability of a candidate node as a second node comprises analysing at least one set of resource control information from a list of sets comprising: a set of information deduced by the first node, and a set of information provided by at least one candidate node (see paragraph 13: the received measurements are received from the candidate base stations).

Consider claim 6, Etemad discloses that the resource control information is a set of information comprising at least one item of information selected from a list comprising: downlink measurements; uplink measurements; node capabilities; node configuration details; activity status; radio resource utilization; and processing load (see paragraph 13: the received measurements are downlink/uplink measurements).

Consider claim 7, Etemad discloses that the method is controlled by a central management unit (see figure 1 and paragraph 13, wherein the serving base station serves as a central management unit during the handover process; paragraph 13 refers to the serving base station as an “anchor” base station during the cell switching process).

Consider claim 8, Etemad disclose that the method is performed either entirely or partially by a central management unit (see paragraph 13: wherein the serving base station serves as a central management unit during the handover process; paragraph 13 refers to the serving base station as an “anchor” base station during the cell switching process).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad (USPAN 2006/0035639) in view of Anchan (USPAN 2016/0302128), Jo (USPAN 2015/0110071), and Pietraski (USPAN 2013/0153298).
Consider claim 9, Etemad discloses that the resource control unit operational control functionality is transferred from a first node to a second node (see above). However, Etemad does not specifically disclose that only a part of the functionality is transferred from a first node to a second node.
Pietraski teaches that only a part of the functionality is transferred from a first node to a second node (see paragraph 192: a partial handover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Etemad in view of Anchan and combine it with the noted teachings of Pietraski. The motivation to combine these references is to provide a method for simultaneously connecting a WTRU to several different transmission sites on different CC’s in order to improve cell-edge performance (see paragraph 4 of Pietraski).

Consider claim 10, Etemad discloses a first node and a second node (see above). However, Etemad does not specifically disclose that each node is associated with a cluster of transmission points.
Pietraski teaches a node that is associated with a cluster of transmission points (see paragraph 91: a central controller is responsible for configuration of the transmission parameters of a cluster of transmission points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Etemad in view of Anchan and combine it with the noted teachings of Pietraski. The motivation to combine these references is to provide a method for simultaneously connecting a WTRU to several different transmission sites on different CC’s in order to improve cell-edge performance (see paragraph 4 of Pietraski).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412